Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 24, 2019

                                               No. 04-19-00460-CR

                                        IN RE Franklin Robert ELKINS

                                        Original Mandamus Proceeding 1

                                                      ORDER

Sitting:            Sandee Bryan Marion, Chief Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice

      On July 17, 2019, this court issued an opinion denying relator’s petition for writ of
mandamus. On July 23, 2019, relator filed a motion for rehearing. After considering the
arguments raised by relator, the motion is hereby DENIED.

           It is so ORDERED on July 24, 2019.


                                                                          PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.